Title: From John Adams to John Adams Smith, 26 May 1816
From: Adams, John
To: Smith, John Adams



My Dear Sir
Quincy May 26th. 1816

I thank you for your sensible and feeling letter of the 7th of February.
If you and I should take a flight to the North Star, and after a years residence, meet a negro, a Tartar or Indian, or a Hottentot from Earth; I verily believe we should embrace him as a brother.
There are no doubt, hundreds of young men in the United States, who envy your situation because they know nothing of the painful duties and laborious employments, connected with it, nor the dangers, temptations, sacrafices & privations, with which it is surrounded. For my part, I pity you, If Governor Tompkins & New York patrons, should fail you, your prospect, after the termination of your present mission, will be discouraging enough.
The miserable accommodations of the Courts of Judicature, in Westminster, have astonished, & afflicted me, as well as you; but your neighborhood to Parliament, and its evening, and nocturnal orators may be a source of entertainment, and instruction to you.
Neither you nor your Uncle, with all his experience & sagacity, can be too much upon your guard against swindlers, and imposters. All Europe abounds with them. I have had trials enough with them, the race is not extinct, nor diminished I presume in the last thirty or forty years. “A burned Child dreads the fire.” I presume I need not hint to you a caution against gamblers.
The afflictions in your family will be related to you, by your brothers and Sisters, or by your Grand mother in more authentic detail, than is in my power. I can only sympathise and condole with you, as I do affectionately and sincerely. We are anxious for your Father, having heard nothing from him for sometime, since we heard he was unwell
Learned men & books are plenty in your neighbourhood. Reading and conversation you may always have, when you have time, and taste for either “Reading is to the mind what your majestys cheese Cakes are to my Cheeks” said Vendome to the King.
The taste you, gave us of a debate in the house of Lords, especially a specimen of the speech of Lord Holland, excites an appetite for more.
Write as often as you can. God bless you
A.